                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5

                                   6   OLADAPO OLAJIDE,
                                   7                   Plaintiff,                             No. C 19-08048 WHA

                                   8            v.

                                   9   GAVIN NEWSOM, et al.,                                  ORDER DENYING MOTION FOR
                                                                                              TEMPORARY RESTRAINING
                                  10                   Defendants.                            ORDER
                                  11

                                  12         Following dismissal of the first complaint, motion for temporary restraining order, and
Northern District of California
 United States District Court




                                  13   application to proceed in forma pauperis for frivolity (Dkt. No. 8), plaintiff returns with an

                                  14   amended complaint (Dkt. No. 11) and new motion for temporary restraining order (Dkt. No.

                                  15   12), having paid the filing fee. Plaintiff’s new complaint largely repeats the earlier frivolity,

                                  16   but generously read, does allege police mistreatment after a June 2017 traffic stop (Dkt. No. 11

                                  17   at 4–6). “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed

                                  18   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

                                  19   that the balance of equities tips in his favor, and that an injunction is in the public interest.”

                                  20   Winter v. NRDC, 555 U.S. 7, 20 (2008). That the only alleged mistreatment is over two years

                                  21   ago undercuts a current likelihood of irreparable harm. Plaintiff’s motion for temporary

                                  22   restraining order is DENIED.

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: December 24, 2019.

                                  26

                                  27
                                                                                                 WILLIAM ALSUP
                                  28                                                             UNITED STATES DISTRICT JUDGE
